DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 6, 8, 11-13, 15, 19, 21-23, 25, 26 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "such that" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claims 3, 5, 6, 8, 11-13, 15, 19, 21-23, 25, 26 and 31 depend on claim 1; therefore, the claims are also indefinite and rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Ichii et al. (JP 2012-068423 A) in view of Yoshida et al. (US 2015/0241770 A1).
Regarding claim 30, Ichii et al. teach “a method for producing a photosensitive resin printing plate precursor, the method comprising: a step for forming a photosensitive resin layer (A) containing, on a supporting body, a carrier resin, an ethylenically unsaturated monomer, and a photopolymerization initiator; and a step for forming a heat-sensitive mask layer coating liquid composition containing a pigment in which the proportion of particles having a particle size of 240 nm or greater is 35% and the maximum value of the particle size distribution is 243 nm” ( in particular, see claim 3, paragraphs [0013, 0072-0088, 0096-0096, 0103-0109 & 0118] and examples 1 and 2).
The “supporting body”, “ ethylenically unsaturated monomer”, “ photopolymerization initiator”, “ photosensitive resin layer (A)”, “ pigment”, and “ heat-sensitive mask layer’ in the invention  described in Ichii et al. respectively correspond to the “support (A)”,  “an ethylenically unsaturated compound (B-2)”, “ photopolymerization initiator (B-3)”, “ photosensitive resin composition layer (B)”, “infrared ray absorber (C-3)”, and “non-infrared ray-shielding layer (C)” in the invention as in claim 30 of the present application. 
In addition, given that the “pigment” in the invention described in Ichii et al. is one in which the proportion of particles having a particle size of 240 nm or greater is 35% and the maximum value of the particle size distribution is 243 nm, there is a high probability that the median diameter thereof would be within the range of 0.2-0.3 um (200-300 nm). If compared, the 
	Furthermore, Ichii et al. do not explicitly teach the carrier resin included in the photosensitive resin layer (A) is not a thermoplastic elastomer that includes a monovinyl-substituted aromatic hydrocarbon and conjugated diene as instantly claimed. Ichii et al. indicates that it would be common to one of ordinary skilled in the art to recognize that the carrier resin in the photosensitive resin layer (A) to be used for different purposes depending on the ink being used, and that in the case of a printing plate precursor being used for a flexographic printing plate in which water-based ink or UV ink is used, the carrier resin used would be an elastomer such as a diene copolymer such as butadiene rubber, nitrile rubber, urethane rubber, isoprene rubber, acrylic rubber, epichlorohydrin rubber, styrene-butadiene copolymer, styrene-isoprene copolymer, or butadiene-acrylic acid copolymer, or an olefin copolymer such as ethylene-propylene copolymer or ethylene-vinyl acetate copolymer(in particular, see paragraph [0014]). In addition, having a photosensitive resin layer for a flexographic printing plate precursor contain a thermoplastic elastomer comprising a copolymer of a monovinyl-substituted aromatic hydrocarbon such as styrene, and a conjugated diene such as butadiene or isoprene would have been a well-known feature as taught by Yoshida et al.  (In particular, abstract, claims, examples 5 and 7 & paragraphs [0054-0057 & 0107-0157]). Yoshida et al. and Ichii et al. are analogous art in the flexographic printing field. Therefore, a person skilled in the art could easily conceived , on the basis of the well-known feature described in Ichii et al., of using a thermoplastic elastomer containing a monovinyl-substituted aromatic hydrocarbon and a conjugated diene as the carrier resin in the photosensitive resin layer (A) in the invention described in Yoshida et al. 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Tanizaki et al. (US 6,284,431 B1; see abstract, claims and examples) teach a photosensitive element for flexographic printing which is composed of a support layer , a photosensitive layer which comprises, a thermoplastic elastomer obtained by polymerization of a monovinyl-substituted aromatic hydrocarbon and conjugated diene, and a non-infrared ray-shielding layer comprising a binder polymer and infrared absorber. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722